The opinion of the court was delivered by
Bennett, J.
We think the judgment of the county court should be affirmed, in both particulars. The defendant was employed by the plaintiff to settle a suit pending against him, by a third person, by paying twelve dollars, and he settled the same by giving his own note for thirteen dollars, and the claim was discharged. The suit was fully settled by the note of the plaintiff, and the defendant *636thereby had received money’s worth, and, the general action for money paid, will well lie; and as the plaintiff was limited to twelve dollars, he must be content in recovering that sum, and the interest on it.
The defendant’s claim in offset, accrued from the payment of the money, and this being subsequent to the commencement of the plaintiff’s suit, it is not a legal offset.
The judgment of the county court is affirmed.